DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Objections
Claims 8-10 are objected to because of the following informalities:
Claim 8, line 6, recites “defrosting controller” and should recite - - defrosting control - - .
Appropriate correction is required.
Claims 9-10 are objected as being dependent from an objected claim.
Claim Rejections - 35 USC § 112
Claim 11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites “a second predetermined time”.  However, it is unclear how there can be a “second” predetermined time without have a “first” predetermined time.  For purposes of examination “11. The air-conditioning apparatus of claim 1, wherein the controller is further configured to acquire a time elapsed from the start of the second defrosting control, determine whether or not the time elapsed from the start of the second defrosting control is greater than a second predetermined time, and
when the time elapsed from the start of the second defrosting control is greater than a second predetermined time, end the second defrosting control and start the third defrosting control” will be considered - - 11. The air-conditioning apparatus of claim 1, wherein the controller is further configured to acquire a time elapsed from the start of the second defrosting control, determine whether or not the time elapsed from the start of the second defrosting control is greater than a 
when the time elapsed from the start of the second defrosting control is greater than the predetermined time, end the second defrosting control and start the third defrosting control - - .
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa et al. (US 2017/0153050) in view of Maehara et al. (US 4,644,758).
	Per claim 1, Nakagawa teaches a compressor (23), an indoor heat exchanger (12A) used as a condenser during a heating operation, an outdoor heat exchanger (24) including a lower heat exchanger (242) and an upper heat exchanger (241) stacked on top of the lower heat exchanger (242), the outdoor heat exchanger () being used an evaporator during the heating operation (para. 0061), an outdoor fan (27) configured to supply air to the outdoor heat exchanger, a pressure reducing device (11A) provided downstream of the indoor heat exchanger (12A) in a direction in which refrigerant flows during the heating operation, the pressure reducing device (11A) being provided upstream of the outdoor heat exchanger (24) in a direction in which refrigeration flows during the heating operation; a switching device (331 and 332) configured to switch a state to a first state (i.e. the state where defrosting fluid is passed through 241) and a second state (i.e. the state wherein the defrosting fluid is passed through 242),	a discharge portion of the compressor and the lower heat exchanger being connected to each other (via 30 and 332), the discharge portion of the compressor and the upper heat exchanger being connected to each other (via 30 and 331); a controller (“controller”, para. 0049) configured to control the switching state of the switching device, when the controller performs a defrosting operation in which frost on the outdoor heat exchanger is caused to be melted, the controller is configured to: operate the outdoor fan (the fan is necessarily operated by the same “controller” as the system), perform a first defrosting operation control (see figure 5), responsive to finishing the first defrosting control, perform a second defrost operation control (see figure 5, to clarify, as the first defrosting control is “finishing” the second defrost control begins, thus the second defrosting control is “responsive” to the finishing of the first defrosting control) but fails to explicitly teach the discharge port of the compressor and the lower heat exchanger being connected to each other in a first state, the discharge port of the compressor and the upper heat exchanger being connected to each other in a second state and performing the first operation control in which the switching device is set to the first state, responsive to finishing the first defrosting control, performing the second defrosting control in which the switching device is set to the second state, and responsive to finishing the second defrosting control, performing the third defrosting control in which the switching device is set to the first state.
Regarding the third defrost control (i.e. the repeating of the defrosting of the lower heat exchanger), per MPEP 2144, section VI, paragraph B, a “mere duplication of parts has no patentable significance unless a new and unexpected result is produced”.  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to duplicate (i.e. repeat) the operation of defrosting the lower heat exchanger in order to advantageously ensure full defrosting of the outdoor heat exchanger.
	Regarding the sequence of defrosting the lower heat exchanger then the upper heat exchanger, Nakagawa clearly discloses that it is known in the art to defrost an outdoor heat exchanger in sections, i.e. upper heat exchanger section and lower heat exchanger section. The difference between Nakagawa and the claimed invention is that the claimed invention defrosts the lower heat exchanger then the upper heat exchanger and then the lower heat exchanger again and Nakagawa disclosed defrosting the upper heat exchanger and then lower heat exchanger and repeating the process as defrosting is needed.  However, the concept of first defrosting a lower heat exchanger and then an upper heat exchanger is disclosed by Maehara.  Maehara teaches a cooling system wherein an evaporator heat exchanger (i.e. during a heating operation the outdoor heat exchanger is operating as an evaporator) is defrosted by first defrosting a lower heat exchanger (411b) and then defrosting an upper heat exchanger (411a) that is stacked on top of the lower heat exchanger (“Therefore, when the defrosting mode of the refrigerating means is started, the compressed refrigerant is first passed through the lower positioned heat exchanger elements 411b and 412b for defrosting the lower portion of each evaporator. Thus, the lower positioned frost on evaporators 411 and 412 is easily defrosted and warm air around the lower portions of the evaporators rises upwardly along the evaporators. This warm air and the compressed refrigerant passed through the upper positioned heat exchanger elements 411a and 412a promotes defrosting of the upper portions of the evaporators. Since the warm air rising from the lower portions of the evaporators is promoting heat exchange with frost on the evaporators to assist in its melting”, col. 8, lines 4-18) for improved cooling efficiency (col. 8, lines 21-22 of Maehara).  Further, it would have been obvious to try different defrosting sequences to determine the most efficient defrosting strategy of the outdoor heat exchangers and there are only a finite number of sequences to defrost an upper and lower heat exchanger, i.e. upper, lower, upper, lower, etc.… and lower, upper, lower, upper, etc.…).  Per MPEP 2143, section I, subsection E, “The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense.”  Therefore in view of the Nakagawa teaching of defrosting outdoor heat exchangers in sections and the Maehara teaching of defrosting an outdoor heat exchanger lower heat exchanger first and then the upper heat exchanger next, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to defrost an outdoor heat exchanger by defrosting a lower heat exchanger, then an upper heat exchanger, and then the lower heat exchanger in order to advantageously improve cooling efficiency (col. 8, lines 21-22 of Maehara).
	When the references are combined the result is the discharge port of the compressor and the lower heat exchanger being connected to each other in a first state, the discharge port of the compressor and the upper heat exchanger being connected to each other in a second state and performing the first operation control in which the switching device is set to the first state, responsive to finishing the first defrosting control, performing the second defrosting control in which the switching device is set to the second state, and responsive to finishing the second defrosting control, performing the third defrosting control in which the switching device is set to the first state, as claimed. 
	Per claim 3, Nakagawa, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Nakagawa, as modified, teaches a performance time of the first defrosting control (i.e. there is inherently an operating time (i.e. “performance time”) of the first defrosting control) and a performance time of the third defrosting control (i.e. there is inherently an operating time (i.e. “performance time”) of the third defrosting control) but fails to explicitly teach wherein first defrosting control performance time is shorter than the third defrosting control performance time.
	However, one skilled in the art would know that performance time of the defrost control operation is based on the amount of frost on the heat exchanger.  Therefore the performance time of the first and third defrosting control operation  is recognized as a result-effective variable, i.e. a variable which achieves a recognized result.  In this case, the recognized result is that as the amount of frost build up on the heat exchanger changes the performance time of the first and third defrosting control operation changes.  Therefore, since the general conditions of the claim, i.e. the performance time of the first defrosting control and the performance time of the third defrosting control were disclosed in the prior art by Nakagawa, as modified, it is not inventive to discover the optimum workable value of performance time of the first and third defrosting control by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the performance time of the first defrosting control operation disclosed by Nakagawa, as modified, be shorter than the performance time of the third defrosting control.
	Per claim 4, Nakagawa, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Nakagawa, as modified, teaches a performance time of the first defrosting control (i.e. there is inherently an operating time (i.e. “performance time”) of the first defrosting control) and a performance time of the second defrosting control (i.e. there is inherently an operating time (i.e. “performance time”) of the second defrosting control) but fails to explicitly teach wherein the performance time of the first defrosting control is shorter than the performance time of the second defrosting control.
	However, one skilled in the art would know that performance time of the defrost control operation is based on the amount of frost on the heat exchanger.  Therefore the performance time of the first and second defrosting control operation is recognized as a result-effective variable, i.e. a variable which achieves a recognized result.  In this case, the recognized result is that as the amount of frost build up on the heat exchanger changes the performance time of the first and second defrosting control operation changes.  Therefore, since the general conditions of the claim, i.e. the performance time of the first defrosting control and the performance time of the second defrosting control were disclosed in the prior art by Nakagawa, as modified, , it is not inventive to discover the optimum workable value of performance time of the first and third defrosting control by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the performance time of the first defrosting control operation disclosed by Nakagawa, as modified, be shorter than the performance time of the second defrosting control.
	Per claim 7, Nakagawa, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Nakagawa, as modified, teaches a volume of the lower heat exchanger (i.e. there is inherently a volume associated with the lower heat exchanger) and a volume of the upper heat exchange (i.e. there is inherently a volume associated with the upper heat exchanger) but fails to explicitly teach wherein the volume of the lower heat exchanger is smaller than the volume of the upper heat exchanger.
	However, one skilled in the art would know that volume of a heat exchanger determines the heat transfer capacity of the heat exchanger.  Therefore the volume of the lower and upper heat exchanger is recognized as a result-effective variable, i.e. a variable which achieves a recognized result.  In this case, the recognized result is that as the volume of the lower and upper heat exchanger are adjusted the heat transfer capacity of the lower and upper heat exchanger are adjusted.  Therefore, since the general conditions of the claim, i.e. the volume of the lower heat exchanger and the volume of the upper heat exchanger were disclosed in the prior art by Nakagawa, as modified, , it is not inventive to discover the optimum workable value of the volume of the lower and upper heat exchanger by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the volume of the lower heat exchanger disclosed by Nakagawa, as modified, be smaller than the volume of the upper heat exchanger.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa et al. (US 2017/0153050) in view of Maehara et al. (US 4,644,758) as applied to the claims above and further in view of  Ponder (US 5,771,699).
	Per claim 2, Nakagawa, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Nakagawa, as modified, fails to explicitly teach  wherein during the first defrosting control and the third defrosting control, the indoor heat exchanger is used as a condenser, and the upper heat exchanger is used as an evaporator, and during the second defrosting control, the indoor heat exchanger is used as a condenser, and the lower heat exchanger is used as an evaporator.
	However, Ponder teaches a heat pump including an indoor heat exchanger (3) and an outdoor heat exchanger (1 and 2), wherein the outdoor heat exchanger includes an upper heat exchanger section (1) and a lower heat exchanger section (2) and wherein during a first defrosting control (defrosting of coil 1), the indoor heat exchanger section is used as a condenser and the upper heat exchanger section is used as an evaporator (“when the heat pump is operating in the heating mode and defrosting of one of the outside coils is required, the coil requiring defrosting will change functions from that of an evaporator to that of a condenser for a period of time, while the other coil continues to function as an evaporator”, col. 3, lines 23-28), and during a second defrosting control (defrosting of coil 2), the indoor heat exchanger is used as a condenser, and the lower heat exchanger is used as an evaporator (“When the first outside heat exchanger coil has finished defrosting, it will return to the evaporator mode, giving the other outside coil of the heat pump an opportunity to defrost in the same manner”, col. 3, lines 30-34) for improved heat pump system efficiency (col. 3, lines 3-4).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a cooling system including an indoor heat exchanger an outdoor heat exchanger, wherein the outdoor heat exchanger includes an upper heat exchanger section and a lower heat exchanger section and wherein during a first defrosting control, the indoor heat exchanger section is used as a condenser and the upper heat exchanger section is used as an evaporator, and during a second defrosting control, the indoor heat exchanger is used as a condenser, and the lower heat exchanger is used as an evaporator, as taught by Ponder in the invention of Nakagawa, as modified, in order to advantageously improve heat pump system efficiency (col. 3, lines 3-4).
	When the Ponder heat pump system including the indoor heat exchanger and the outdoor heat exchanger, wherein the outdoor heat exchanger includes the upper heat exchanger and the lower heat exchanger, and wherein during the first defrosting control, the indoor heat exchanger section is used as the condenser and the upper heat exchanger section is used as the evaporator, and during a second defrosting control, the indoor heat exchanger is used as the condenser, and the lower heat exchanger is used as the evaporator is combined with the first, second, and third defrosting control of Nakagawa, as modified, the result is wherein during the first defrosting control and the third defrosting control, the indoor heat exchanger is used as a condenser, and the upper heat exchanger is used as an evaporator, and during the second defrosting control, the indoor heat exchanger is used as a condenser, and the lower heat exchanger is used as an evaporator, as claimed.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa et al. (US 2017/0153050) in view of Maehara et al. (US 4,644,758) as applied to the claims above and further in view of Chrostowski et al. (US 4,313,313).
	Per claim 6, Nakagawa, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Nakagawa, as modified, teaches a bypass pipe (30) that connected the discharge port of the compressor (23) to the switching device (331 and 332) to each other but fails to explicitly teach  a valve provided to the bypass pipe, wherein the controller is configured to set the valve to a closed state during the heating operation and set the valve to an open state during the defrosting operation.
	However, Chrostowski teaches a heat pump system including a valve (20) provided to a bypass pipe (25), where a controller is configured to set the valve to closed state during a heating operation (i.e. “the heating mode, hot gaseous refrigerant is discharged from compressor 10 through discharge line 12 through three-way valve 20 to line 17”, col. 5, lines 27-30) (to clarify, the valve is considered to be in a closed state when the valve “closes” fluid communication to 25) and set the valve to an open state during a defrosting operation (“In the defrost mode of operation the hot gaseous refrigerant from the compressor is discharged through discharge line 12 to three-way valve 20. The position of three-way valve 20 is changed such that the hot gaseous refrigerant is conducted through line 25”, col. 6, lines 6-10) (i.e. to clarify, the valve is considered to be in an open state when valve 20 “opens” fluid communication to 25) for providing a safe, economical, and reliable refrigeration system (i.e. col. 3, lines 23-25 of Chrostowski). Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a valve provided to a bypass pipe, wherein a controller (fig. 2) is configured to set the valve to closed state  during a heating operation  and set the valve to an open state during a defrosting operation, as taught by Chrostowski in the invention of Nakagawa, as modified, in order to advantageously providing a safe, economical, and reliable refrigeration system (i.e. col. 3, lines 23-25 of Chrostowski). 
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa et al. (US 2017/0153050) in view of Maehara et al. (US 4,644,758) as applied to the claims above and further in view of Tsukino (US 2015/0300723).
	Per claim 5, Nakagawa, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Nakagawa, as modified, fails to explicitly teach wherein the controller is configured to start the defrosting operation after a lapse of a predetermined time from a start of the heating operation.
	However, Tsunkino teaches an air conditioning system wherein a controller (17) is configured to start a defrosting operation (S10) after a lapse of a predetermined time (S6) from a start of a heating operation (S3) for reducing power consumption of the air conditioning system (para. 0016 of Tsunkino).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a controller is configured to start a defrosting operation after a lapse of a predetermined time from a start of a heating operation, as taught by Tsunkino in the invention of Jang, in order to advantageously reduce the power consumption of the air conditioning system (para. 0016).
Claim(s) 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa et al. (US 2017/0153050) in view of Maehara et al. (US 4,644,758) as applied to the claims above and further in view of Takenaka et al. (US 2016/0370045).	
	Per claim 8-10, Nakagawa, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Nakagawa, as modified, teaches performing the first, second, and third defrosting control and restarting the heating operation (“ending defrosting”, para. 0076) but fails to explicitly teach fails to explicitly teach wherein the controller is further configured to acquire a time elapsed from the start of the first defrosting control, determine whether or not the time elapsed from the start of the first defrosting control is greater than a first predetermined time, and when the time elapsed from the start of the first defrosting controller is greater than the first predetermined time, end the first defrosting control and start the second defrosting control (claim 8), wherein the controller is further configured to acquire a time elapsed from the start of the second defrosting control, determine whether or not the time elapsed from the start of the second defrosting control is greater than a second predetermined time, and when the time elapsed from the start of the second defrosting control is greater than a second predetermined time, end the second defrosting control and start the third defrosting control (claim 9), wherein the controller is further configured to acquire a time elapsed from the start of the third defrosting control, determine whether or not the time elapsed from the start of the third defrosting control is greater than a third predetermined time, and when the time elapsed from the start of the third defrosting control is greater than a third predetermined time, end the third defrosting control and restart the heating operation (claim 10).
	However, Takenaka teaches a heat pump defrosting control system including a controller configured to acquire a time elapsed from a start of a defrosting control (the controller necessarily acquires a “time” to compare to the “predetermined period of time” of S9), determining whether or not the time elapsed from the start of the defrosting control is greater than a first predetermined time (Step S9 necessarily determines if the “predetermined period of time” is greater than the time elapsed), and when the time elapsed from the start of the first defrosting control is greater than the first predetermined time, end the first defrosting control and start a next (i.e. second) defrosting control (S11) for quickly restoring the outdoor heat exchanger to an evaporative function (para. 0016).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a heat pump defrosting control system including a controller configured to acquire a time elapsed from a start of a defrosting control, determining whether or not the time elapsed from the start of the defrosting control is greater than a first predetermined time, and when the time elapsed from the start of the first defrosting control is greater than the first predetermined time, end the first defrosting control and start a next defrosting control, as taught by Takenaka in the invention of Nakagawa, as modified, in order to advantageously quickly restore the outdoor heat exchanger to an evaporative function (para. 0016). 
	When the Takenaka teaching of operating the defrost control system including the controller acquiring the time elapsed from the start of the defrosting control, determining whether or not the time elapsed from the start of the defrosting control is greater than the predetermined time and when the time elapsed from the start of the first defrosting control is greater than the first predetermined time, end the first defrosting control and starting the next (i.e. second) defrosting control is combined with the first, second and third defrosting controls and restarting the heating operation of Nakagawa, as modified, the result is the controller is further configured to acquire a time elapsed from the start of the first defrosting control, determine whether or not the time elapsed from the start of the first defrosting control is greater than a first predetermined time, and when the time elapsed from the start of the first defrosting controller is greater than the first predetermined time, end the first defrosting control and start the second defrosting control (claim 8), wherein the controller is further configured to acquire a time elapsed from the start of the second defrosting control, determine whether or not the time elapsed from the start of the second defrosting control is greater than a second predetermined time, and when the time elapsed from the start of the second defrosting control is greater than a second predetermined time, end the second defrosting control and start the third defrosting control (claim 9), wherein the controller is further configured to acquire a time elapsed from the start of the third defrosting control, determine whether or not the time elapsed from the start of the third defrosting control is greater than a third predetermined time, and when the time elapsed from the start of the third defrosting control is greater than a third predetermined time, end the third defrosting control and restart the heating operation (claim 10), as claimed.
	Per claim 11, Nakagawa, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Nakagawa, as modified, teaches the second and third defrosting control but fails to explicitly teach wherein the controller is further configured to acquire a time elapsed from the start of the second defrosting control, determine whether or not the time elapsed from the start of the second defrosting control is greater than a second predetermined time, and
when the time elapsed from the start of the second defrosting control is greater than a second predetermined time, end the second defrosting control and start the third defrosting control.
	However, Takenaka teaches a heat pump defrosting control system including a controller configured to acquire a time elapsed from a start of a defrosting control (the controller necessarily acquires a “time” to compare to the “predetermined period of time” of S9), determining whether or not the time elapsed from the start of the defrosting control is greater than a predetermined time (Step S9 necessarily determines if the “predetermined period of time” is greater than the time elapsed), and when the time elapsed from the start of the defrosting control is greater than the predetermined time, end the defrosting control and start a next defrosting control (S11) for quickly restoring the outdoor heat exchanger to an evaporative function (para. 0016).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a heat pump defrosting control system including a controller configured to acquire a time elapsed from a start of a defrosting control, determining whether or not the time elapsed from the start of the defrosting control is greater than a predetermined time, and when the time elapsed from the start of the defrosting control is greater than the predetermined time, end the defrosting control and start a next defrosting control, as taught by Takenaka in the invention of Nakagawa, as modified, in order to advantageously quickly restore the outdoor heat exchanger to an evaporative function (para. 0016).
	When the Takenaka teaching of operating the defrost control system including the controller acquiring the time elapsed from the start of the defrosting control, determining whether or not the time elapsed from the start of the defrosting control is greater than the predetermined time and when the time elapsed from the start of the defrosting control is greater than the predetermined time, end the defrosting control and starting the next defrosting control is combined with the second and third defrosting controls of Nakagawa, as modified, the result is wherein the controller is further configured to acquire a time elapsed from the start of the second defrosting control, determine whether or not the time elapsed from the start of the second defrosting control is greater than a second predetermined time, and when the time elapsed from the start of the second defrosting control is greater than a second predetermined time, end the second defrosting control and start the third defrosting control, as claimed.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to the new combination of references being used in the current rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J TEITELBAUM whose telephone number is (571)270-5142.  The examiner can normally be reached on Monday-Friday 8:00 am-4:30 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571) 272-66816681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID J TEITELBAUM/Primary Examiner, Art Unit 3763